PER CURIAM.
The opinion of the District Judge will he found herewith. We concur in his reasoning and conclusion. There was no fault that we can see on the part of the Gladwish. The navigation —passing starboard to starboard — originated with Transfer No. 18. There was no impropriety in undertaking to pass in that way, but we think she could have continued on her passing course a little longer than she did, if the place of collision is that indicated on the map as the evidence shows k was. Had she done so, the collision would not have happened.
Decree affirmed, with interest and costs.